Citation Nr: 1630138	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected left knee disability, secondary to a right knee disability, to include arthritis. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 











INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1970 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the issue of entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability, on appeal to issue a statement of the case (SOC) in March 2010. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes the RO certified the Veteran's appeal for entitlement to service connection for a skin disability, to include dermatitis and eczema, as due to exposure to contaminated water at Camp Lejeune in May 2016. The Veteran in his March 2016 Form 9, requested a video conference hearing before a Veterans Law Judge (VLJ), which has not yet been held. The Board notes that the RO has placed the Veteran on the list for a hearing. As such, while the Veteran's claim for entitlement to service connection for a skin disability is pending, the appeal is not ripe for appellate review given the outstanding hearing request. 

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is required before the claim is decided. The Veteran contends he is entitled to an increased initial rating for his left knee disability. A remand is necessary for additional development and to provide the Veteran an updated VA examination. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
Private treatment records prior to October 2012 have been associated with the claims file. However, the Veteran reported receiving ongoing treatment for his bilateral knee disability, throughout incarceration, until his release in May 2014. No private treatment records after October 2012 have been associated with the claims file. On remand, appropriate attempts should be made to locate and obtain these records. 

In addition, in a January 2014 statement the Veteran reported that his left knee disability had increased in severity, since his most recent VA examination warranting a higher rating. See January 21, 2014 VA treatment record. A VA examination was most recently administered in June 2011. In December 2014, the Veteran reported that his knee pain was increasing in severity and he was only able to walk 1 to 2 blocks before experiencing severe pain. See December 18, 2014 VA treatment record. In light of the Veteran's testimony regarding worsening of this disability, the Board finds that a current VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his left knee disability. Specifically, there is an indication that while incarcerated the Veteran underwent ongoing treatment for his left knee disability, from October 2012 until May 2014. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be

2. After performing the directive above, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability. Relevant records in VBMS and Virtual VA must be made available to and reviewed by the examiner. The examiner should review the lay statements of record regarding the Veteran's left knee disability, including reports of ongoing pain and address such. The examiner should identify the manifestations of the Veteran's left knee disability and the frequency and severity thereof. The examiner should also provide information concerning the functional impairment that results from his left knee disability that may affect the ability to function and perform tasks in a work setting.   

3. Thereafter, take any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




